FILE COPY


                       THE SUPREME COURT OF TEXAS
                       Post Office Box 12248
                       Austin, Texas 78711
                                                                         (512) 463-1312



                                        June 25, 2015

Mr. Chris Daniel
Harris County District Clerk
201 Caroline, Suite 420
Houston, TX 77002
* DELIVERED VIA E-MAIL *

RE:    Case Number: 13-0552
       Court of Appeals Number: 01-11-00201-CV
       Trial Court Number: 0965221

Style: SHELL OIL COMPANY AND SHELL INTERNATIONAL, E&P, INC.
       v.
       ROBERT WRITT

Dear Mr. Daniel:

       The judgment of the Supreme Court of Texas is final in the above referenced cause and
the enclosed mandate was issued today. Enclosed with the mandate is a certified copy of our
cost bill showing charges and payments as reflected by the record for your use in settlement
between the parties.
                                                 Sincerely,


                                                 Blake A. Hawthorne, Clerk

                                                 by Monica Zamarripa, Deputy Clerk

cc:     Kenneth David Hughes (DELIVERED VIA E-MAIL)
        Mr. James C. Ho (DELIVERED VIA E-MAIL)
        Mr. Robert B. Dubose (DELIVERED VIA E-MAIL)
        Michael Mukasey (DELIVERED VIA E-MAIL)
        Mr. Christopher Prine (DELIVERED VIA E-MAIL)
        Ms. Macey Reasoner Stokes (DELIVERED VIA E-MAIL)